DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 4, 2022 has been entered.  Claims 1-6, and 8-12 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 7 and incorporation of identical subject matter thereof into independent claim 1.  Applicant’s amendments have overcome the prior claim objection presented to claim 12 as being a substantial duplicate of claim 5.  Applicant’s amendments have removed interpretation of claims 2, 3, 5, and 12 under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo).
Re. Claims 1, 10, and 11: Takahashi teaches a blood pressure monitor (Abstract) comprising:
a pressing member that includes a pressure cuff having a bag shape (Fig. 3: compressing and fixing air bladder 8 and/or curler 10)
capable of containing a first fluid and generates a pressing force toward a measurement site of a subject when the pressing member is wound around the measurement site and the pressure cuff is inflated (Paragraph 0008; Fig. 12: steps S2-S3; Figs. 13-15);
a sensing cuff having a bag shape capable of containing a second fluid and provided on a facing surface of the pressing member that faces the measurement site (Fig. 3: measurement air bladder 13);
an adjuster that adjusts an amount of the first fluid in the pressure cuff and an amount of the second fluid in the sensing cuff (Fig. 3: valve and pumps of both systems 20 and 30);
a pressure sensor that detects pressure in the sensing cuff (Fig. 3: pressure sensor 23 of blood pressure measuring air system); and
a controller that controls an operation of the adjuster such that the second fluid is contained in the sensing cuff in an amount corresponding to biometric information about the subject and the pressure cuff is inflated or inflated and deflated in this state when performing a blood pressure measurement (Paragraphs 0034, 0114, 0115: operation of inflating or deflating (i.e., pressure control) changes depending on thickness of measurement region for the purpose of matching compliance), and 
calculates a blood pressure value of the subject based on an output from the pressure sensor (Figs. 5, 11, and/or 12: computing blood pressure step after correct pressurization of sensing air bladder). 
Takahashi does not teach the invention wherein the sensing cuff includes 
a first sheet facing the facing surface, and
a second sheet positioned between the first sheet and the sensing surface, and
the sensing cuff in a natural state with one of the first sheet and the second sheet being flat has a slack in the other of the first sheet and the second sheet,
the slack extending along a longitudinal direction of the sensing cuff between edges on both ends in a width direction of the sensing cuff.
Solely to expedite prosecution, Examiner presents the art of Karo:
Karo teaches analogous art in the technology of blood pressure monitoring (Abstract).  Karo further teaches the invention wherein the sensing cuff includes 
a first sheet facing the facing surface (Fig. 5B: outer wall portion 161), and 
a second sheet positioned between the first sheet and the sensing surface(Fig. 5B: inner wall portion 162; Paragraph 0105: “Resin sheet 152 constitutes an inner wall portion 162 located on an inner side in the state where cuff 130 for a blood pressure monitor is mounted on the wrist”), and 
the sensing cuff in a natural state with one of the first sheet and the second sheet being flat has a slack in the other of the first sheet and the second sheet (Figs. 5B, 5C: what can be considered a “slack” is formed between outer wall portion 161 and inner wall portion 162 between inflated and uninflated states; see also, Figs. 6-26, each showing cuffs formed from first and second sheets capable of producing a slack therebetween),
the slack extending along a longitudinal direction of the sensing cuff between edges on both ends in a width direction of the sensing cuff (at least Fig. 5A; see also, Figs. 6-26).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of the structure of the air bag of Karo for the structure of the air bag of Takahashi.
Examiner notes that, without further defining structure, a sheet can always be considered “facing” a “facing surface” as long as such a sheet is relatively parallel to a measurement surface.  For example, in a stack of papers on a table, all papers can be said to “face” the table.  
Examiner also notes that without delineation of the structure of the air bag, any air bag formed of two sheets having crimped edges may read upon the amended portions of claim 1.
Claims 10 and 11 recite substantially similar claims and are rejected analogously.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo)
Hamamoto et al. (JPH06245911 A) (hereinafter – Hamamoto) (citing Applicant’s IDS dated 7/29/19)
Takasu (US 20170202485 A1) (hereinafter – Takasu).
Re. Claim 2: Takahashi in view of Karo teach the invention according to claim 1.  Takahashi describes a process which changes a compression operation of the air bag depending on biometric information of the user (i.e., thickness of measurement region), but is silent regarding an input unit for inputting such biometric information.  Instead, Takahashi utilizes an estimation of such biometric information (Paragraph 0033).
Hamamoto teaches analogous art in the technology of blood pressure monitoring (Abstract).  Hamamoto teaches the invention further comprising an input unit for inputting information, wherein the controller controls the operation of the adjuster using at least part of the information input through the input unit, as the biometric information, and calculates the blood pressure value of the subject based on the output from the pressure sensor (Figs. 7, 8; Paragraph 0013: “input device 21”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the manual input of biometric information of Hamamoto for the estimated biometric information of Takahashi. 
Alternatively or additionally, Takahashi also describes the operation of incrementing a counter which corresponds to a circumference of the measurement area, classifies the thickness thereof (large, small, etc.…) then performs pressure control accordingly (Paragraphs 0126-0130), i.e., necessarily requiring an input of the value of the counter increment to perform subsequent steps relating thereto.  
The combination does not teach Applicant’s amended claim limitation of:
“the input unit includes at least one of a push-type switch, a touch-type input apparatus, an audio-based input apparatus provided with a microphone, and a communication-based input apparatus for wired or wireless communication.”
	Takasu teaches analogous art in the technology of biometric input device technology (Abstract).  Takasu further teaches the invention wherein the input unit includes at least one of a push-type switch, a touch-type input apparatus, an audio-based input apparatus provided with a microphone, and a communication-based input apparatus for wired or wireless communication (Paragraph 0303: various biometric parameters capable of being input to a device manually; Paragraph 0103: manual input is performed by operation section 103; Paragraph 0090: operation section is formed by a button, a key, a microphone, a touch panel, voice recognition, action detection, etc.).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include any one of the input techniques as taught by Takasu in the system the combination, since the claimed invention is merely a combination of old elements (Takasu: various viable input units; Hamamoto: utilizing a non-specific input device 21) and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Re. Claim 12: Takahashi, Karo, Hamamoto, and Takasu teach the invention according to claim 2.  Hamamoto further teaches the invention wherein the information input through the input unit includes at least one of a blood pressure of the subject and a circumference length of the measurement site (Paragraph 0013: “circumference input device 21”).

Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo)
Hamamoto et al. (JPH06245911 A) (hereinafter – Hamamoto) (citing Applicant’s IDS dated 7/29/19)
Takasu (US 20170202485 A1) (hereinafter – Takasu)
Russell (U.S. 4,718, 428) (hereinafter -- Russell).
Re. Claim 3: Takahashi and Karo teach the invention according to claim 1, but do not teach explicitly teach an input unit used for inputting biometric information to control operation of the adjuster.  
Hamamoto teaches such an aspect (Figs. 7, 8; Paragraph 0013: “input device 21”), and the reasoning that such a combination would be obvious would be the same as found in the rejection of claim 2.  
Thus, Takahashi, Karo, and Hamamoto teaches an invention capable of utilizing an input unit for inputting biometric information to alter a mode of the device (adjustment of pressure based upon an identified circumference), wherein the combination teaches at least a capability to switch a mode. 
Takahashi, Karo, and Hamamoto do not teach the input unit includes at least one of a push-type switch, a touch-type input apparatus, an audio-based input apparatus provided with a microphone, and a communication-based input apparatus for wired or wireless communication.  
Takasu teaches such an aspect (Paragraph 0303: various biometric parameters capable of being input to a device manually; Paragraph 0103: manual input is performed by operation section 103; Paragraph 0090: operation section is formed by a button, a key, a microphone, a touch panel, voice recognition, action detection, etc.) and the reasoning that such a combination would be obvious would be the same as found in the rejection of claim 2.
Takahashi, Karo, Hamamoto, and Takasu are silent regarding a second mode utilizing a previous blood pressure measurement to calculate a blood pressure value of the subject.
Russell teaches analogous art in the technology monitoring.  Russell further teaches utilizing recalibration, i.e., switching to a second mode (Fig. 7B: recalibration event 660).  The recalibration process described by Russell utilizes previously calculated values of diastolic, systolic, base-level reference and peak trough values to control the continuous monitoring phase (Col. 18, lines 13-48).
It would have been obvious to one having skill in the art before the effective filing date to have modified Takahashi, Karo, Hamamoto, and Takasu to include a second mode utilizing previous blood pressure measurements to control the operation of the adjuster (see Figs. 7A-10 of Russell regarding adjustment of cuff pressures relative to recalibration) as taught by Russell, the motivation being that such recalibration maintains accuracy of the device (Abstract; Col. 1, lines 36-60).
Re. Claim 4: Takahashi, Karo, Hamamoto, Takasu, and Russell teaches the invention according to claim 3.  Russell further teaches the invention wherein the controller repeats the blood pressure measurement in the second mode until variation in the blood pressure value calculated falls within a tolerable range (Figs. 7A-10: any steps capable of being repeated to yield a new blood pressure measurement; Col. 18, lines 13-48: automatically re-entering calibration phase if values of diastolic, systolic, base-level reference, and base-level peak and trough values are greater than an acceptable limit; Col. 42, lines 4-30: repeating entire measurement process if variability of measurement routine exceeds predetermined limits).
Re. Claim 5: Takahashi, Karo, Hamamoto, Takasu, and Russell teach the invention according to claim 3.  Hamamoto further teaches the invention wherein the information input through the input unit includes at least one of a blood pressure of the subject and a circumference length of the measurement site (Paragraph 0013: “circumference input device 21”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo)
Russell (U.S. 4,718, 428) (hereinafter -- Russell).
Re. Claim 6: Takahashi and Karo teach the invention according to claim 1, including control of an amount of the second fluid supplied to the sensing cuff (Fig. 3: blood pressure measuring air system 20), but does not teach the invention wherein the controller repeats blood pressure measurement until variation in the blood pressure calculated falls within a tolerable range, and in the blood pressure measurement performed for second time and after, controls an amount of the second fluid supplied to the sensing cuff by the adjuster using, as the biometric information, the blood pressure value calculated by the controller in the blood pressure measurement previously performed.
Russell teaches the invention wherein the controller repeats blood pressure measurement until variation in the blood pressure calculated falls within a tolerable range, and in the blood pressure measurement performed for second time and after, controls an amount of the second fluid supplied to the sensing cuff by the adjuster using, as the biometric information, the blood pressure value calculated by the controller in the blood pressure measurement previously performed (Figs. 7A-10: any steps capable of being repeated to yield a new blood pressure measurement; Col. 18, lines 13-48: automatically re-entering calibration phase if values of diastolic, systolic, base-level reference, and base-level peak and trough values are greater than an acceptable limit; Col. 42, lines 4-30: repeating entire measurement process if variability of measurement routine exceeds predetermined limits).
It would have been obvious to one having skill in the art before the effective filing date to have modified Takahashi and Karo to include repeating measurement until variation falls within a tolerable range as taught by Russell, the motivation being that performing such a process maintains accuracy of the device (Abstract; Col. 1, lines 36-60).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo)
Doi et al. (W.O. 2017/017991) (machine translation of document from Applicant’s IDS dated 07/29/19).
Re. Claim 9: Takahashi and Karo teach the invention according to claim 1, but do not teach the invention wherein the sensing cuff has a Shore A hardness of 60 or less.
Doi teaches analogous art in the technology of blood pressure monitoring.  Pages 62-63 of Applicant’s Specification indicates materials which may have a Shore A hardness of 60 or less, wherein Applicant describes silicone resin has having a shore A hardness of 30.  Thus, Doi teaches the invention wherein the sensing cuff has a Shore A hardness of 60 or less (Translation page 12/23: “In the above example, the air bag 22 (intermediate body 22 ') is made of polyurethane resin, but the material is not limited to this. The material of the air bag 22 should just be a strong material which has elasticity (especially elasticity and flexibility), for example, may be a silicone resin”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Takahashi to have utilized a material having a Shore A hardness of 60 or less, such as the use of silicone resin as taught by Doi, the motivation being that Doi indicates that such a material would be an obvious matter of design choice (Translation Page 12: “… but the material is not limited to this. The material of the air bag 22 should just be a strong material which has elasticity… for example, may be a silicone resin”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Takahashi et al. (U.S. 2009/0163823 A1) (hereinafter – Takahashi) (citing Applicant’s IDS dated 12/06/19)
Karo et al. (US 20060135873 A1) (hereinafter – Karo)
Itonaga et al. (JPH11309119A) (hereinafter – Itonaga) (machine translation of document from Applicant’s IDS dated 7/29/19).
Re. Claim 8: Takahashi and Karo teach the invention according to claim 1.  Takahashi describes a plate that is provided between the pressure cuff and the sensing cuff, and extends along a circumference direction of the measurement site (Figs. 10A, 10B: curler 10).  However, Takahashi is silent regarding a belt that is provided to face an outer circumference surface of the pressure cuff and is wound around the measurement site.  Instead, Takahashi utilizes a rigid housing.
Itonaga teaches analogous art in the technology of blood pressure measurement (Abstract).  Itonaga teaches an embodiment also utilizing two air bags (Fig. 2: air bags 11, 12) that further includes a belt (Fig. 2: band 13 used to secure intervening member and air bags 11, 12 to a measurement site, i.e., being a part of the pressing member).  
It would have been obvious to one having skill in the art before the effective filing date to have modified the rigid housing of Takahashi to include an adjustable belt as taught by Itonaga, the motivation being that doing so allows the user to further adjust the device to a certain size or thickness.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791